 


109 HR 2218 IH: Medicare Laboratory Services Access Act of 2005
U.S. House of Representatives
2005-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2218 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2005 
Mr. English of Pennsylvania introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to adjust the fee for collecting specimens for clinical diagnostic laboratory tests under the Medicare Program. 
 
 
1.Short titleThis Act may be cited as the Medicare Laboratory Services Access Act of 2005. 
2.Adjustment in medicare laboratory specimen collection fee 
(a)In generalSection 1833(h) of the Social Security Act (42 U.S.C. 1395l(h)) is amended— 
(1)in paragraph (3)(A), by inserting in the amount specified in paragraph (8) after a nominal fee; and 
(2)by adding at the end the following new paragraph: 
 
(8)The amount specified in this paragraph, for the nominal fee under paragraph (3)(A) for tests performed in— 
(A)2006, is $5.78; or 
(B)a subsequent year, is the amount specified in this paragraph for tests performed in the preceding year adjusted by the annual percentage increase or decrease in the Consumer Price Index for All Urban Consumers (United States city average).. 
(b)Effective dateThe amendments made by subsection (a) shall apply to fees for tests performed on or after January 1, 2006. 
 
